Citation Nr: 1036479	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  02-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as a result of exposure to ionizing radiation. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for prostate cancer, to include as a result of exposure to 
ionizing radiation.  The Board remanded the claim for further 
development in January 2003, October 2004, November 2005, and 
January 2008.  In November 2005, the Veteran testified before the 
undersigned at a hearing.

In August 2009, the Board denied the Veteran's claim.  The 
Veteran filed a timely appeal of the decision to the United 
States Court of Appeals for Veterans Claims, and pursuant to a 
Joint Motion for Remand, an April 2010 Order vacated the Board's 
decision and remanded the matter for compliance with the 
instructions in the Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office via the Appeals Management Center in Washington, 
D.C.  


REMAND

Additional development is needed prior to further disposition of 
the claim.

Historical records show that the Veteran was assigned to the 
observer program for Shot DIABLO in Operation PLUMBBOB and that 
observers in the trenches viewed the shot from 4250 yards away.  
The Veteran contends that he was situated only 2000 yards away 
from the shot.  He has submitted a lay statement from a fellow 
soldier who was also present at Shot DIABLO that corroborates his 
contention.  To that extent, the evidence shows that the Veteran 
has specialized training in distance estimation.  Based upon the 
above, the Board previously conceded the possibility that the 
Veteran was situated only 2000 yards away from Shot DIABLO.  
Because the Veteran submitted credible testimony with regard to 
his distance from the shot, it was necessary to remand the claim 
so that DTRA could review the evidence, including the 
corroborating lay statements of record, in determining the 
reasonableness of the Veteran's distance estimation of 2000 
yards.  

In March 2008, DTRA reviewed the claims file and noted that in an 
undated and unsigned statement, the Veteran had reported being 
approximately 4000 yards from the weapon's high tower position.  
DTRA stated that historical records showed that observers of Shot 
DIABLO had been located in trenches approximately 4150 yards 
southeast of ground zero.  The DTRA noted that in 2006, the 
Veteran had corrected his distance from the detonation tower 
during Shot DIABLO to being between 2000 and 2500 yards.  While 
the DTRA stated that the distance from the tower to the trenches 
was a known fixed position, and that a person situated 2000 yards 
from Shot DIABLO would have been subjected to extremely dangerous 
conditions, including radiation dose levels many times above pre-
determined personnel operational exposure limits, DTRA did not 
provide any sort of definitive opinion as to whether it was 
reasonable that the Veteran was situated just 2000 yards from the 
shot.  DTRA additionally did not provide any dose estimates based 
upon the distance of 2000 yards from ground zero.

First, in compliance with the Joint Motion for Remand, dose 
estimates based upon the Veteran's estimation that he was 
situated 2000 years away from the shot DIABLO must be obtained.  

Next, in reviewing the March 2008 dose estimate and analysis of 
the Veteran's claim, it remains unclear to the Board whether DTRA 
found the Veteran's distance estimation to be reasonable.  Such a 
determination by DTRA is critical, because although the Board has 
found the Veteran's statements to be credible to the extent that 
those statements warranted further development of the claim, 
clarification by DTRA with regard to whether it was possible that 
the Veteran was situated 2000 yards away from the shot is highly 
significant to the Board's analysis of the claim.

Therefore, the case must be remanded for an updated radiation 
dose estimate based on the Veteran's distance from Shot DIABLO as 
being 2000 yards away, and the personnel reviewing the Veteran's 
case must provide a discussion as to the reasonableness of the 
Veteran's distance estimation of 2000 yards.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Request an updated radiation dose 
estimate for the Veteran from DTRA.  The 
personnel conducting the dose estimate should 
use 2000 yards as the Veteran's distance from 
the radiation site and provide a discussion 
as to the reasonableness of the Veteran's 
distance estimation of 2000 yards.  In making 
a determination as to the reasonableness of 
the Veteran's 2000 yard distance estimate, 
consideration should be given to the Veteran 
and his fellow serviceman's lay statements, 
and to the pertinent historical records.   
The bases for any conclusions reached should 
be explained in detail. 

2.  After receipt of revised radiation dose 
information for the Veteran, comply with the 
remaining provisions of 38 C.F.R. § 3.311, 
including referral to the Under Secretary for 
Benefits.

3.  Then, readjudicate the claim for service 
connection for prostate cancer, secondary to 
exposure to ionizing radiation.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


